EXHIBIT 10.02

 

SETTLEMENT AGREEMENT AND RELEASE

 

IT IS HEREBY STIPULATED AND AGREED, by and between the following Parties (each
one a “Party,” and all of them respectively and collectively, the “Parties”):
(i) on the one hand, Terra Tech Corp., a Nevada corporation (“Terra Tech”),
Derek Peterson, a.k.a. Derek Oppedisano, an individual (“Peterson”), Amy
Almsteier, a.k.a. Amy Oppedisano, an individual (“Almsteier”), Michael Nahass,
an individual (“Nahass”), Michael James, an individual (“James”), Mikel Alvarez,
an individual (“Alvarez”), Garrett Alvarez, an individual (“Garrett”), Mikel
Alvarez, as the Trustee of the Alvarez Family Trust (“Alvarez Family Trust”),
Alvy Enterprises, LLC, a revoked Nevada limited liability company (“Alvy”),
Jesse Haw, an individual (“Haw”), Nevada MF LLC, a Nevada limited liability
company (“Nevada MF”), Nuleaf Sparks Cultivation LLC, a Nevada limited liability
company (“Nuleaf Sparks”), Nuleaf Reno Production, LLC, a Nevada limited
liability company (“Nuleaf Reno”); Midgrun Eats L.L.C., a Nevada limited
liability company (“Midgrun”), Western Eats L.L.C., a Nevada limited liability
company (“Western”), Sament Capital Investments, Inc., a California corporation
(“Sament”), and Medifarm III, LLC, a Nevada limited liability company (“Medifarm
III”) (Terra Tech, Peterson, Almsteier, Nahass, James, Alvarez, Garrett, Alvarez
Family Trust, Alvy, Haw, Nevada MF, Nuleaf Sparks, Nuleaf Reno, Midgrun,
Western, Sament, and Medifarm III, respectively and collectively, the “Terra
Tech Parties”); and (ii) on the other hand, Medifarm I, LLC, a Nevada limited
liability company (“Medifarm I”), Medifarm I Real Estate, LLC, a Nevada limited
liability company (“Medifarm RE”), Medifarm II, LLC, a Nevada limited liability
company (“Medifarm II”) (Medifarm I, Medifarm RE and Medifarm II, respectively
and collectively, the “Medifarm Entities”), Heidi Loeb Hegerich, an individual
(“Loeb”), Forever Green NV, LLC, a Nevada limited liability company (“Forever
Green”), Forever Young Investments L.L.C., a Nevada limited liability company
(“Forever Young”) (Loeb, Forever Green and Forever Young, respectively and
collectively, the “Loeb Parties”), for good and sufficient consideration as set
forth in this Settlement Agreement and Release (the “Agreement”), the
sufficiency of which is hereby acknowledged, as follows:

 



  1

   



 

RECITALS

 

A. WHEREAS, Medifarm I is a Nevada limited liability company which operates a
medical marijuana dispensary business in Reno, Nevada. Pursuant to that certain
Operating Agreement of Medifarm I, LLC, dated August 12, 2014 (the “Medifarm I
Operating Agreement”), Terra Tech was issued a 50% Membership Interest (as
defined in the Medifarm I Operating Agreement) in Medifarm I, and Forever Green
was issued a 50% Membership Interest in Medifarm I.

 

B. WHEREAS, Medifarm RE is a Nevada limited liability company which owns the
real property at which the Medifarm I medical marijuana dispensary business is
located. Pursuant to that certain Operating Agreement of Medifarm I Real Estate,
LLC, dated October 6, 2015 (the “Medifarm RE Operating Agreement”), Terra Tech
was issued a 50% Membership Interest (as defined in the Medifarm RE Operating
Agreement) in Medifarm RE, and Forever Young was issued a 50% Membership
Interest in Medifarm RE.

 

C. WHEREAS, Medifarm II is a Nevada limited liability company formed for the
purpose of acquiring the necessary licenses for, and to own and operate, a
medical marijuana cultivation business. Pursuant to that certain Operating
Agreement of Medifarm II, LLC, dated August 12, 2014 (the “Medifarm II Operating
Agreement”), Terra Tech was issued a 55% Membership Interest (as defined in the
Medifarm II Operating Agreement) in Medifarm II, Forever Green was issued a 15%
Membership Interest in Medifarm II, and Nevada MF was issued a 30% Membership
Interest in Medifarm II.

 

D. WHEREAS, on November 21, 2018, the Loeb Parties commenced an action against
the Terra Tech Parties, alleging direct and derivative claims for relief
relating to the alleged mismanagement of the Medifarm Entities and conversion of
corporate monies and/or assets, in the Second Judicial District Court of the
County of Washoe, State of Nevada, Case Number CV18-02322 (the “Action”).

 

E. WHEREAS, the Parties now wish to settle fully and finally all of the disputes
of any nature among them, including but not limited to the Action.

 



  2

   



 

NOW THEREFORE, in consideration of the recitals hereinabove and the mutual
promises, payments, and undertakings herein, the receipt and sufficiency of
which are acknowledged, the Parties hereby agree as follows:

 

TERMS OF THE AGREEMENT

 

1. PAYMENT BY TERRA TECH.

 



 

a. 

As a material part of this Agreement, Terra Tech shall pay to the Loeb Parties,
the total sum of SIX MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS
($6,250,000.00) (the “Settlement Amount”). The Settlement Amount is allocated as
follows:

 

 

 

 

 

 

i. Five Million Six Hundred Fifty Thousand Dollars and No Cents ($5,650,000.00)
in exchange for the Loeb Parties’ release and transfer of their entire interest
in Medifarm I and Medifarm II to Terra Tech and the successful transfer of any
and all licenses, certificates, permits, special use permits, entitlements and
approvals held by the Loeb Parties, related to the Medifarm Entities and their
operation of the medical marijuana cultivation, production and dispensary
businesses in Reno, Nevada, to Terra Tech as contemplated by the Transfer
Documents (defined below); and

 

 

 

 

 

 

ii. Six Hundred Thousand Dollars and No Cents ($600,000.00) in exchange for the
Loeb Parties’ release and transfer of their entire interest in Medifarm RE to
Terra Tech.

 

 

 

 

 

 

 

 

 

b.

The Settlement Amount shall be paid as follows:

 

 

 

 

 

 

i.

Five Hundred Thousand Dollars and No Cents ($500,000.00) to be paid within
forty-eight (48) hours from the mutual execution of this Agreement, the Loeb
Parties execution of the Medifarm Entities Securities Purchase Agreements (as
defined below) and the Loeb Parties execution of the Transfer Documents (as
defined below) (the “Initial Payment”); and



  



  3

   



 



 

ii. Five Million Seven Hundred Fifty Thousand Dollars and No Cents
($5,750,000.00) to be paid within five (5) business days from the successful
transfer of any and all licenses, certificates, permits, special use permits,
entitlements and approvals held by the Loeb Parties, related to the Medifarm
Entities and their operation of the medical marijuana cultivation, production
and dispensary businesses in Reno, Nevada, to Terra Tech as contemplated by the
Transfer Documents (defined below) (the “Final Payment”).

 

 

 

 

iii. The Parties acknowledge that they have not provided any warranties or
representations regarding the tax consequences of this Agreement and that each
Party is responsible for consulting with a tax advisor regarding the potential
consequences of a settlement of this kind. Each Party agrees to indemnify and
hold harmless each other Party for any tax liability it may incur as a result of
this Agreement.



 



 

c. The payments described in Section 1(b)(i)-(ii) above are payable by wire
transfer to the Simons Law, PC Trust Account.

 

 

 

 

d. Payment of the Settlement Amount is not, nor is it to be construed as, an
admission or acknowledgment of liability or responsibility whatsoever on the
part of the Terra Tech Parties which liability and/or responsibility is
expressly denied. Rather it is in compromise, settlement, accord and
satisfaction and discharge of loss, damage, claims, actions, suits and liability
and to account for any misunderstandings between the Parties relating to the
Medifarm Entities.



 



  4

   



  

2. Release and Transfer of Membership Interests. Upon the mutual execution of
this Agreement and conditioned upon Terra Tech’s payment of the Settlement
Amount, the Loeb Parties shall assign, convey, transfer and deliver to Terra
Tech all of the Loeb Parties’ rights, title and interest in and to the Loeb
Parties’ entire Membership Interest in the Medifarm Entities. Contemporaneously
with the execution of this Agreement, and in consideration of the Settlement
Amount described in Paragraph 1(a)(i) above, the Loeb Parties and Terra Tech
shall execute and deliver the securities purchase and sale agreement, attached
hereto as Exhibit A (the “Medifarm Entities Securities Purchase Agreements”),
thereby releasing and transferring to Terra Tech any and all ownership interest
in the Medifarm Entities the Loeb Parties may have by, through or under the
Medifarm I Operating Agreement, Medifarm RE Operating Agreement and/or Medifarm
II Operating Agreement. The Medifarm Entities Securities Purchase Agreements are
material and integral parts hereof and are fully incorporated herein by this
reference. In addition, the Loeb Parties shall execute, contemporaneously with
the execution of this Agreement and the Medifarm Entities Securities Purchase
Agreements, the transfer documents, attached hereto as Exhibit B, along with any
additional documents that subsequently become necessary for the successful
transfer of all licenses, certificates, permits, special use permits,
entitlements and approvals relating to the Medifarm Entities and their operation
of the medical marijuana cultivation, production and dispensary businesses in
Reno, Nevada (collectively, the “Transfer Documents”), in order to commence the
process of transferring any and all licenses, certificates, permits, special use
permits, entitlements and approvals held by the Loeb Parties, related to the
Medifarm Entities and their operation of the medical marijuana cultivation,
production and dispensary businesses in Reno, Nevada, to Terra Tech.

 

3. Loeb Parties Release. Subject to the exceptions, covenants and conditions set
forth in this Agreement and conditioned upon the full execution and performance
of this Agreement and upon the Loeb Parties’ receipt of the Settlement Amount,
the Loeb Parties on behalf of themselves and their agents and officers hereby
fully and forever irrevocably waive, release and discharge the Terra Tech
Parties and their respective officers, owners, shareholders, partners, managers,
members, directors, consultants, agents, servants, employees, attorneys,
sureties, representatives, predecessors, successors, parent companies, sister
companies, subsidiary companies, assigns and assignors from and against any and
all demands, claims (including administrative, regulatory, or licensing claims),
damages, losses, causes of action, costs (including attorneys’ fees and other
litigation expenses) and expenses of any character, whether known or unknown and
whenever occurring, past or present, related to or resulting from or in any way
connected with the Medifarm Entities, the Medifarm I Operating Agreement, the
Medifarm RE Operating Agreement, the Medifarm II Operating Agreement and/or the
Action; specifically, including all demands, claims and causes of action
alleged, or which the Loeb Parties could have alleged, related to the Medifarm
Entities and/or the Action.

 



  5

   



 

4. Terra Tech Parties Release. Subject to the exceptions, covenants and
conditions set forth in this Agreement and conditioned upon the full execution
and performance of this Agreement and upon the Loeb Parties’ execution of the
Medifarm Entities Securities Purchase Agreements and successful transfer of any
and all licenses, certificates, permits, special use permits, entitlements and
approvals held by the Loeb Parties, related to the Medifarm Entities and their
operation of the medical marijuana cultivation, production and dispensary
businesses in Reno, Nevada to Terra Tech, the Terra Tech Parties on behalf of
themselves and their agents and officers hereby fully and forever irrevocably
waive, release and discharge the Loeb Parties and their respective officers,
owners, shareholders, partners, managers, members, directors, consultants,
agents, servants, employees, attorneys, sureties, representatives, predecessors,
successors, parent companies, sister companies, subsidiary companies, assigns
and assignors from and against any and all demands, claims (including
administrative, regulatory, or licensing claims), damages, losses, causes of
action, costs (including attorneys’ fees and other litigation expenses) and
expenses of any character, whether known or unknown and whenever occurring, past
or present, related to or resulting from or in any way connected with the
Medifarm Entities, the Medifarm I Operating Agreement, the Medifarm RE Operating
Agreement, the Medifarm II Operating Agreement and/or the Action; specifically,
including all demands, claims and causes of action alleged, or which the Terra
Tech Parties could have alleged, related to the Medifarm Entities and/or the
Action.

 

5. Stay of Action. Upon the mutual execution of this Agreement, the Parties
shall execute and submit a Stipulation and Order to Stay Case to the Court
presiding over the Action, staying the Action pending the Loeb Parties’ transfer
of the licenses, certificates, permits, special use permits, entitlements and
approvals held by the Loeb Parties, related to the Medifarm Entities, to Terra
Tech and Terra Tech’s satisfaction of the Settlement Amount.

 



  6

   



 

6. Dismissal of Action. Within three (3) business days of Terra Tech’s
satisfaction of the Settlement Amount, the Loeb Parties shall provide to Terra
Tech’s counsel an executed Stipulation and Order for Dismissal with Prejudice of
the Action. Counsel for Terra Tech shall submit the Stipulation and Order for
Dismissal with Prejudice to the Court for signature and will thereafter promptly
file and serve copies of the Order for Dismissal with Prejudice upon all
interested Parties.

 

7. Non-Disparagement & Confidentiality. The Parties agree that they will not
disparage any other Party by making any statement about any other Party that
might cause harm to any Party in its respective business or profession, or that
of its respective affiliates, predecessors, successors, employees, officers,
executives, agents or assigns. Each Party agrees that it will forever refrain
and forbear from disclosing the terms of this Agreement to anyone other than
counsel for the parties and/or the parties’ financial advisors to the extent
necessary for the preparation of tax returns and/or financial statements, and
spouses of individual parties, except for purposes of enforcing the provisions
of this Agreement, to the extent disclosure of this Agreement is required by
applicable laws and regulations, or pursuant to a specific order requiring
disclosure of this Agreement issued by a court of competent jurisdiction.

 

8. Liquidated Damages. In the event that any Party violates the
Non-Disparagement and Confidentiality provisions set forth in Section 7
hereinabove, the violating Party shall immediately pay to the Party that has
been disparaged, or about whom the violating Party disclosed confidential
information, liquidated damages in the amount of $50,000.00, and an additional
$50,000.00 for each violation thereafter. The Parties have computed and agreed
upon the sum of $50,000.00 per violation as a reasonable forecast of the actual
loss to any Party resulting from the violation of Section 7 of this Agreement.
The Parties further agree that the liquidated damages provided for herein are
not a “penalty” for violating this Agreement, but rather are fair and reasonable
amounts that would compensate a Party for the damages sustained due to a breach
of Section 7 of this Agreement.

 



  7

   



 

9. Written Statement. Upon the mutual execution of this Agreement, the Parties
shall author a joint written statement for publication, substantially in the
form attached hereto as Exhibit C, which acknowledges the mutual benefits of the
sale of the Loeb Parties’ interest in the Medifarm Entities to Terra Tech. The
Parties will have an opportunity to negotiate, expand upon, edit, and approve
any language that appears in such joint statement. For the avoidance of doubt,
this Section 9 of the Agreement does not confer the right to negotiate, expand
upon, edit, or approve any language that appears in any filings required by
applicable law and regulations to any Party. The Parties acknowledge and agree
that the publication of the joint written statement contemplated herein shall
not constitute a violation of Section 7 of this Agreement.

 

10. Compromise of Disputed Claims. This Agreement is the compromise of disputed
claims arising out of, connected with, and relating to the Action, and is not an
admission of liability of any Party, all of whom expressly deny any liability.

 

11. Attorneys’ Fees. Each Party shall bear its own costs and expenses, including
attorneys’ fees, in connection with the Action, including the preparation,
negotiation, and execution of this Agreement. If there is a breach of any of the
terms or conditions of this Agreement, the non-breaching Party shall be entitled
to recover the reasonable attorneys’ fees and costs of that Party in enforcing
this Agreement against the breaching Party, whether or not the non-breaching
Party commences an action.

 

12. Governing Law and Jurisdiction. Without regard to the principles of conflict
of laws, Nevada law shall govern the construction, effect and validity of this
Agreement. The Courts located in the State of Nevada, County of Clark, shall
have and maintain the exclusive jurisdiction over any disputes arising under
this Agreement.

 



  8

   



 

13. Integration; Amendment. This Agreement and the documents contemplated
hereby, including, but not limited to the Medifarm Entities Securities Purchase
Agreement and Transfer Documents, constitute a single, integrated written
contract expressing the entire agreement and understanding of the Parties hereto
as to the subject matter hereof. No covenants, agreements, representations, or
warranties of any kind whatsoever, whether express or implied in fact, have been
made by any Party to this Agreement as to the subject matter hereof, except as
specifically set forth in this Agreement or the documents contemplated hereby.
All prior and contemporaneous discussions and negotiations as to the subject
matter hereof have been and are merged and integrated into, and are superseded
by, this Agreement. The Parties may not amend this Agreement except by a writing
executed by the Parties to be bound.

 

14. Knowledge. Each Party certifies that it has read, knows and understands the
contents of this Agreement, has had the opportunity to consult an attorney,
appreciates the legal significance and consequences of signing this Agreement,
and is not relying upon the representations of any other Party, person, or
attorney, other than its own attorney, concerning the subject matter of this
Agreement.

 

15. Cooperation and Further Instruments. Each Party shall do any act or thing
and shall execute any and all documents or instruments necessary or proper to
effectuate the provisions and intent of this Agreement.

 

16. Authority to Execute Agreement. Each Party hereto warrants and represents to
the other Parties that it has the power, capacity and authority to enter into
and execute this Agreement.

 

17. Severability. All terms and conditions contained herein are severable. If
any court of competent jurisdiction finds any term or condition of this
Agreement unenforceable, the court shall interpret this Agreement as if the
Agreement did not contain such unenforceable term or condition.

 

18. Construction. The terms and conditions of this Agreement shall be construed
as a whole, according to their fair meaning and not strictly for or against any
party. The Parties acknowledge that each of them has reviewed this Agreement and
had it reviewed by their attorneys. The Parties agree that any rule of
construction that the interpretation of an ambiguous clause contained in this
Agreement be construed against the drafting party shall not apply in the
interpretation of this Agreement.

 



  9

   



 

19. Captions. The captions appearing at the commencement of the sections of this
Agreement are descriptive only and for convenience. They shall not define, limit
or describe the scope or intent of this Agreement, nor in any way affect this
Agreement. The pronouns “it,” “he” and “his” as used throughout this Agreement
shall include the singular, the plural, the female and neuter.

 

20. Waivers. One or more waivers of any covenant, term or condition of this
Agreement shall not be construed as a waiver of a subsequent breach of any
covenant, term or condition. The consent to approval of any act by any Party to
or for the other Party that requires consent or approval shall not be deemed a
waiver of, or render unnecessary, consent to or approval of any subsequent
similar act. The failure of a Party to invoke the provisions of any section of
this Agreement shall not be deemed as a waiver by that Party of its right to
invoke such provisions. Failure of a Party to insist on strict performance of
any provision or to exercise any remedy hereunder shall not be deemed a waiver
of any breach relating to such provision or giving rise to such remedy. No
provision of this Agreement shall be deemed waived unless such waiver is in
writing and signed by the Party making the waiver.

 

21. No Third Party Rights. Unless specifically provided herein, the Parties have
not intended for this Agreement to create, and it shall not create, any rights
in any person who is not a signatory to this Agreement. Notwithstanding anything
to the contrary, this Agreement is enforceable against any successor in interest
to any Party to this Agreement.

 

22. Warranty. It is further understood and agreed that the Parties warrant,
represent, covenant and agree that the parties have not sold, assigned, granted
or transferred to any other person, firm, corporation or entity, any claim,
counterclaim, demand, or cause of action occurring, arising or existing prior to
the date of this Agreement relating to the subject matter of this Agreement. The
Parties further represent that no other persons, firms, corporations or entities
have any right or ownership in or to any claim, counterclaim, demand, or cause
of action occurring, arising or existing prior to the date of this Agreement
relating to the subject matter of this Agreement.

 



  10

   



 

23. Execution in Counterparts. The Parties may sign this Agreement in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall form one instrument. Electronic or facsimile copies of this
Agreement and electronic or facsimile signatures of this Agreement shall be
deemed originals.

 

24. Time. Time is of the essence in this Agreement and all provisions contained
herein.

 

25. No Rescission. As a part of the foregoing releases, the Parties, and each of
them, acknowledge that they understand and accept the risk that the facts with
respect to which this Agreement is entered into may be different from the facts
now known or believed by them to be true. This Agreement shall remain in all
respects effective and shall not be subject to termination or rescission by
virtue of any such differences in fact or by an allegation of fraud in the
inducement to enter into this Agreement. In entering into this Agreement, all
the Parties acknowledge that they have conducted their own independent
investigation and have not relied on any statement, representation, promise,
inducement or agreement not expressly contained within this Agreement.

 

26. Successors and Assigns. This Agreement, including the releases contained
herein, shall obligate, be binding upon, extend to, and inure to the benefit of
each of the successors, assigns, grantees, purchasers, and transferees of each
of the parties hereto, who may assume any and all of the above-described
capacities subsequent to the execution of this Agreement, including, but not
limited to, any trustee appointed in any bankruptcy case or any creditor(s) or
committee(s) in any such bankruptcy case.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

[SIGNATURES BEGIN ON THE NEXT PAGE.]

 



  11

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement and set
forth their signatures intending to be bound thereby, as of the date set forth
below.

 



Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

 

TERRA TECH CORP.,

a Nevada corporation

 

AMY ALMSTEIER,

an individual

 

 

       

By:

/s/ Derek Peterson   /s/ Amy Almsteier  

Its:

Chief Executive Officer  

AMY ALMSTEIER

 

 

 

 

 

 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

 

DEREK PETERSON, an individual

 

MICHAEL NAHASS, an individual

 

 

 

 

 

/s/ Derek Peterson

 

/s/ Michael Nahass

 

DEREK PETERSON

 

MICHAEL NAHASS

 

 

 

 

 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

MICHAEL JAMES,

an individual

 

MIKEL ALVAREZ,

an individual

 

 

 

 

 

/s/ Michael James

 

/s/ Mikel Alvarez

 

MICHAEL JAMES

 

MIKEL ALVAREZ

 



 



Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

GARRETT ALVAREZ, an individual

 

ALVAREZ FAMILY TRUST

 

 

 

 

 

/s/ Garrett Alvarez

  By: /s/ Mikel Alvarez  

GARRETT ALVAREZ

 

Its:

Manager

 



 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

ALVY ENTERPRISES, LLC,

a Nevada limited liability company

 

JESSE HAW,

an individual

 

 

 

 

 

By:

/s/ Mikel Alvarez  

/s/ Jesse Haw

 

Its:

Manager  

JESSE HAW

 

   

  12

   

 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

NEVADA MF LLC,

a Nevada limited liability company

 

NULEAF SPARKS CULTIVATION LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Jesse Haw

 

By:

/s/ Tim Schick

 

Its:

Manager

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

 

 

NULEAF RENO PRODUCTION, LLC,

a Nevada limited liability company

 

MIDGRUN EATS L.L.C.,

a Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Tim Schick

 

By:

/s/ Michael Nahass

 

Its:

Chief Executive Officer

 

Its:

Manager

 

 

 

 

 

 

 

Dated: February 26, 2019

 

Dated: February 26, 2019

 

 

 

 

 

 

 

WESTERN EATS L.L.C.,

a Nevada limited liability company

 

SAMENT CAPITAL INVESTMENTS, INC.,

a California Corporation

 

 

 

 

 

By:

/s/ Mikel Alvarez

 

By:

/s/ Michael Nahass

 

Its:

Manager

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Dated: February 26, 2019

 

 

 

 

 

 

 

 

 

MEDIFARM III, LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Derek Peterson

 

 

 

 

Its:

Manager

 

 



  13

   



  

Dated: February 26, 2019

 

 

HEIDI LOEB HEGERICH, an individual

 

    /s/ Heidi Loeb Hegerich

HEIDI LOEB HEGERICH

 



 



 

 

  Dated: February 26, 2019  

 

 

 

 

 

 

 

 

 

FOREVER GREEN NV, LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

By: /s/ Heidi Loeb Hegerich  

 

 

Its:

Managing Member  

 

 

   

Dated: February 26, 2019

 

Dated: February 26, 2019

 



 



FOREVER YOUNG INVESTMENTS L.L.C.,

a Nevada limited liability company

 

MEDIFARM I, LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Heidi Loeb Hegerich

 

By:

/s/ Derek Peterson

 

Its:

Managing Member

 

Its:

Manager

 

 

 

 

 

 

 

Dated: February 26, 2019

 

Dated: February 26, 2019 

 

 

 

 

 

 

 

MEDIFARM I REAL ESTATE, LLC,

a Nevada limited liability company

 

MEDIFARM II, LLC,

a Nevada limited liability company

 

 

 

 

 

 

 

By:

/s/ Derek Peterson

 

By:

/s/ Derek Peterson

 

Its:

Manager

 

Its:

Manager

 



 

 



14

